DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on July 30, 2021 has been received and fully considered. 
Previous claim rejections made under Kambach et al. (US 2011/0300092 A1) in view of Viala et al. (US 2011/0097289), which was indicated in the Office action dated March 30, 2021, is withdrawn for the same reason. 
Previous claim rejections made under Schmelz et al. (US 8574317 B2) in view of Wood et al (US 8137413 B2) is withdrawn for the same reason. 
A new rejection is made to address the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-30, 32, 33, 35, 36, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun et al. (US 20090151086 A1, published June 18, 2009) (“Brun” hereunder) .

 The reference further teaches that suitable hydrophobic film-forming polymers also include styrene/methacrylate copolymers, which meets the limitation of “hybrid acrylic polymer”.  See [0038-0040; 0535].   
Although Brun does not specifically disclose a combination of the at least one hydrophobic acrylic polymer with a linear block silicone copolymer, the reference does teach and suggest “to mix at least two polymers in order to achieve the desired property.”  See [0162].  
Brun further teaches: 


	Brun fails to disclose the weight ratio of the hydrophobic acrylic polymer and the at least one linear block silicone copolymer when combined. 
	
Schmelz teaches an aqueous coloring composition for human hair, the composition comprising at least one direct dye or oxidative dye and at least one dispersed particles of styrene-acrylate copolymer (e.g., interpolymer under the trade name Syntran 5905).  The suitable dyes include plant dyestuff such as henna, alkanna root, logwood powder, madder root and rhubarb powder, which are insoluble particles and meet the “pigment” limitation of the present claims.  See col. 4, lines 25 – 65.  The reference further teaches particular pigments such as synthetic mica or metal oxide such as titanium dioxide, chromium oxide, ferric oxide, etc. can be used.  See col. 11, lines 25 – 52.   Examples 1 and 3 show that the Syntran 5905 polymer is used in the amount of 0.2 wt % relative to the total weight of the composition.  The reference teaches that hair treated with prior art which contains the water insoluble polymer “colours hair excellently homogeneously and improves hair conditions in terms shine, combability and manageability” and leaves the hair soft, smooth with less fly-aways.  
	Given the Brun disclosure of hydrophobic film-forming polymers suitable for the pigment dyeing composition and mix at least two polymers to achieve the desired property, it would have been obvious to one of ordinary skill in the art at the time of the present invention to use any of the disclosed polymers according to the targeted effects.  The skilled artisan would have done so with a reasonable expectation of success, as the reference suggests that the amount of hard and soft blocks would have a significant impact on the properties of the polymer such as flexibility, the hardness, the adhesion, the remanence and resistance to water and abrasion.  It would have been obvious to the skilled artisan to modify the example pigment dyeing compositions of Brun by incorporating to the compositions the styrene-acrylate copolymer as motivated by Schmelz as the reference teaches that the polymer improves hair conditions and leaves the her soft, smooth and less fly-aways. Since Brun suggests that about the silicone film-forming polymer at a concentration of about 0.3-6 wt % and Schmelz teaches using the styrene-acrylate copolymer at a concentration of 0.2 wt% based on the total weight of the composition, one of ordinary skill in the art would have found it obvious to discover optimal concentrations and ratio of the two film-forming polymers which would impart the desired hair conditioning and color-fastness by routine experimentations.   See instant claims 18, 19, 32, 33, 38 and 39.  
	Regarding claims 20-30 , Brun discloses that the at least one hydrophobic silicone copolymers obtained by chain reaction (hydrosilylation reaction, etc ) of a reactive polysiloxane  (dimethicone, dimethylvinylsiloxy terminated) and an organosilicone compound in the presence of a catalyst.  See [0137-0144].  
	Regarding claim 35, Brun teaches that the at least one pigment can be present in an amount ranging from 0. 5 to 40 %, such as from 1 % to 20%. 
Regarding claim 36, using clays as a thickener is suggested.  See [0345-0348, 0382-0389].  
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-30, 32, 33, 35, 36, 38 and 39 have been considered but are moot because the new ground of rejection does not rely on the matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GINA C JUSTICE/Primary Examiner, Art Unit 1617